Citation Nr: 0843621	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to service connection for a bilateral knee 
disability, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1981 to 
February 2003.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which inter alia, granted service 
connection for hypertension, assigning a noncompensable 
evaluation; and denied entitlement to service connection for 
a bilateral knee disability.

The veteran requested a hearing before a decision review 
officer at the RO.  That hearing was held in June 2005.  A 
copy of the transcript has been associated with her claims 
file.  She also requested a hearing before a travelling 
member of the Board.  The veteran cancelled her request in 
September 2008. 


FINDINGS OF FACT

1.  Throughout the appeal, the veteran's service-connected 
hypertension has required medication for control and there 
was a period when diastolic pressure was predominantly 100 or 
more, but is not manifested by a diastolic pressure of 
predominantly 110 or more, or a systolic pressure 
predominantly 200 or more.

2.  Resolving all doubt in the veteran's favor, degenerative 
joint disease of the knees had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159(b), 3.321(b) (1), 4.1-4.14 
Diagnostic Code 7101 (2008).

2.  Degenerative joint disease of the knees was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §  
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
January 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required for the 
initial claim of service connection for hypertension and 
bilateral knee disability to include the relative burdens of 
VA and the veteran.  Service connection was subsequently 
granted as to hypertension, and the veteran appealed the 
noncompensable rating assigned June 2004.  In cases such as 
this, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor her representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in June 2008, the AOJ notified 
the veteran of the process by which disability ratings and 
effective dates are determined.  The veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the July 2008 supplemental 
statement of the case.  The veteran has been adequately 
notified of the information and evidence necessary to 
substantiate her claim for a higher rating.
In her claim for service connection for bilateral knee 
disability, the veteran has  received notice regarding the 
process by which disability ratings are established.  She has 
not received notice regarding effective dates, and it will be 
the RO's duty to correct any notification defects when 
effectuating an award.  See Dingess/Hartman, supra.

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in relation to her claims. The duty to 
assist has been fulfilled.

Disability Evaluation for Hypertension

The veteran seeks a higher disability evaluation for her 
service-connected hypertension.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran has been assigned a noncompensable rating under 
Diagnostic Code (DC) 7101 for service-connected hypertension 
since March 2003.  Under DC 7101, a 10 percent evaluation is 
warranted where diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, and 
a minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  Where there is a diastolic 
pressure of predominantly 120 or more, a 40 percent 
evaluation will be assigned.  A 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more. 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 note (1) (2008).

The veteran's VA outpatient records from November 2002 to 
January 2008 have been reviewed in relation to her claim.  
The veteran's record show that in January 2008 she had one 
instance of a blood pressure reading with a systolic pressure 
over 160, mainly 170/93.   In November 2007 a blood pressure 
reading was recorded as 160/83, and in September 2006 her 
blood pressure was 163/88.  These elevated readings are 
sporadic in nature, and do not show that the veteran 
manifests a systolic blood pressure predominately 160 or 
more.  In fact, blood pressure readings taken on the same 
days confirm that her systolic was not predominantly over 
160.  (November 2007 145/83 and 140/80; and September 2006 
140/80).    

The medical evidence of record indicates that the veteran was 
provided three VA examinations in January 2004, August 2005 
and January 2007, respectively.  The veteran's diastolic 
blood pressure readings were between 74 and 86; and her 
systolic readings were between 117 and 136 during those 
examinations.  The veteran was on continuous medication at 
that time.  

The veteran's private treatment records were also reviewed 
for the periods of May 2003 through December 2005.  The 
veteran's records show that she was hospitalized in December 
2005 due to chest pain.  Her blood pressure readings were 
169/103, 158/98, 146/102, 163/108, 162/104 and 152/104, each 
reading was taken within ten minutes of each other reading.  
Her blood pressure obtained the following week after her 
discharge was 136/82.  Her remaining private treatment 
records do not reflect a diastolic pressure of 100 or more, 
or a systolic pressure of 160 or more.  The veteran's 
hypertension requires continuous medication for control.  
Though the blood pressure readings reflecting a diastolic 
pressure predominantly 100 or more were taken fairly close 
together, resolving all doubt in the veteran's favor, the 
criteria for a minimal compensable evaluation are met.  At no 
time have blood pressure readings nearly approximated 
diastolic pressures of 110 or more or systolic pressures of 
200 or more.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Fenderson, supra.   However, the record 
does not support the assignment of different percentage 
evaluations during the time period on appeal.  There were no 
distinct periods of time during which the veteran's 
disability was compensable.  She is accordingly not entitled 
to receive a "staged" rating.  Id.


Service Connection for Bilateral Knee Disability

The veteran seeks service connection for a bilateral knee 
disability, which she contends resulted from running while 
in-service.  In order to establish direct service connection, 
three elements must be satisfied.  There must be medical 
evidence of a current disability; medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence linking the current disease or injury 
and the current disability. See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran was afforded VA examinations in January 2004, 
August 2005 and January 2007.  Initially the veteran was 
diagnosed with patello femoral pain, bilaterally, since she 
failed to report for x-rays.  X-rays of the knees were 
eventually obtained in August 2005, which revealed 
degenerative joint disease.  Thus, there is medical evidence 
of a current disability.

In January 2007, the veteran reported continued complaints of 
a dull ache 2 or 3 times per week, which she stated was 
aggravated by climbing stairs or prolonged sitting.  The 
examiner noted no objective evidence of painful motion, heat, 
redness, swelling and tenderness in either knee.  The veteran 
also had no instability, bilaterally, and normal range of 
motion.  The examiner reviewed the x-rays taken in March 2005 
which showed the lateral half of each patellofemoral joint is 
mildly narrowed and the medial joint compartment of the left 
knee was mildly narrowed.  The examiner confirmed that the 
findings were consistent with mild degenerative changes and 
diagnosed degenerative joint disease, bilateral knees.  

The next element for consideration is that there must be 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  The veteran's service treatment records 
from January 1981 to February 2003 have been associated with 
her claim.  During an October 2002 physical examination, the 
veteran reported that her knees swelled and turned red with 
running.  There is no evidence that an examination of her 
knees was conducted at that time.  Her remaining records are 
negative for any additional complaints, treatment or 
diagnosis of a bilateral knee disability.  The veteran 
indicates that she had an examination in service and was 
instructed to use icepacks and Motrin.  She further contends 
that she did not seek additional treatment because she held a 
senior position and felt it would be "frowned upon."  (See 
hearing transcript, page 14).  

The VA examiner in January 2007 was asked to render an 
opinion as to whether or not the veteran's current 
degenerative joint disease was related to service.  The 
examiner's opinion was that the veteran's "current knee pain 
is less likely they are not related to military service, 
because of the lack of medical records indicating that she 
was seen for recurrent chronic severe knee pain during her 
military service."  The examiner noted that the veteran's 
mild degenerative changes were more consistent with her age.   

While there is evidence that current knee disability is 
unrelated to service, the Board notes that the veteran served 
on active duty for more than twenty years and filed her claim 
of service connection for knee disability within one year of 
service discharge.  The initial x-rays of the knees after 
filing for compensation revealed arthritis.  The veteran has 
claimed that the knee pathology has been present since 
service and her contentions in this regard are credible.  
Resolving all doubt in the veteran's favor, service 
connection for arthritis of the knees is warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

Entitlement to an initial 10 percent rating for hypertension 
is allowed, subject to the regulations governing the award of 
monetary benefits.

Service connection for degenerative joint disease of the 
knees is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


